Citation Nr: 1409923	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-36 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO denied service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus, and for a heart disorder, characterized as bradycardia and arrhythmia.  In March 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2006.

In September 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the AMC continued to deny the claim for service connection for a gastrointestinal disorder, characterized as Barrett's Esophagus (as reflected in an April 2011 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.  In September 2011, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued Memorandum Decision setting aside the Board's September 2011 decision and remanding the claim for readjudication consistent with the Memorandum Decision.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The  documents in the Virtual VA and VBMS files  are either duplicative or irrelevant to the issue on appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the RO. VA will notify the Veteran when further action, on his part, is required.


REMAND


As previously noted by the Board in its September 2010 remand, the record contains multiple opinions regarding the issue on appeal.  First, a November 2005 letter, from Dr. Y., noted that the Veteran had PTSD and had been placed on psychiatric medications which potentially could worsen and/or enhance acid reflux by causing relaxation of the lower esophageal sphincter.  Additionally, at the time of the September 2010 remand, the record contained a September 2006 VA examination report.  The VA examiner reviewed the November 2005 letter from Dr. Y. as well as the Veteran's medical history.  After examining the Veteran, the examiner reported diagnoses of acid reflux disease, hiatal hernia, and Barrett's esophagitis, status post ablation procedure, were not likely related to PTSD or its medications (Haldol and Klonopin). 

In the September 2010 remand, the Board noted that neither opinion was adequate to grant or deny the claim.  The letter from Dr. Y. did not provide a sufficient basis to allow the claim.  Dr. Y. merely opined that the Veteran's PTSD medications potentially could worsen and/or enhance acid reflux.  The speculative terminology used by Dr. Y. (i.e., "potentially could") provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Additionally, the Board found that the September 2006 VA examiner did not provide adequate rationale to support the negative nexus opinion.  The Board remanded the claim for another VA examination and opinion. 

In response to the September 2010 remand, the Veteran underwent another VA examination in October 2010.  The October 2010 VA examiner noted that the Veteran had been diagnosed with Barrett's Esophagus-a precancerous condition-in 2003, and that he underwent a radio frequency ablation in 2006.  After a physical examination, a diagnosis of chronic gastroesophageal reflux with Barrett's Esophagus, status post radiofrequency treatment in 2006 with resultant esophageal strictures, was assigned.  The examiner indicated that he reviewed the Veteran's entire claims file, including the medical opinion of Dr. Y., as well as medical literature pertaining to Barrett's Esophagus and drug information on Haldol and Clonazepam (Klonopin).  Based upon his review of this information, the examiner found it not as least as likely as not that the Veteran's chronic gastrointestinal condition, including Barrett's Esophagus, is caused by or is related to the medications used for treatment for PTSD.  

Notwithstanding the detailed October 2010 VA examination report, the Court found the October 2010 VA examination report to be inadequate.  Specifically, the Court found that the October 2010 VA examination report/opinion did not substantially comply with the September 2010 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  In this regard, the Court found that the October 2010 VA examiner did not adequately discuss the letter from Dr. Y., thereby indicating consideration of the letter as directed by the Board in the September 2010 Remand.  The Court found that the VA examiner did not address Dr. Y.'s "clearly stated reason for opining that PTSD medications 'can worsen and/or enhance acid reflux,'  namely , 'by causing relaxation of the lower espophageal sphincter.'"  Memorandum Decision page 6.  The Court also noted that although the examiner said he consulted the "drug information of Haldol, Clonazepam in relation to... GERD - Barrett's [E]sophagus in the medical literature," the examiner simply jumped from that statement to the conclusion that it was less likely than not that PTSD or the relevant medications caused or aggravated the Veteran's chronic GERD with Barrett's Esophagus.  Id. The Court found that there was no reasoned medical explanation connecting the medical data and the conclusion.  The Court found that without such explanation, there was no substantial compliance with the September 2010 remand order.  

As the Court found the October 2010 VA examination report to be inadequate, and the Board previously found that the two remaining opinions of record are inadequate, another VA opinion is required.  On remand, the RO should obtain from the VA examiner who conducted the October 2010 VA examination an addendum opinion that reflects specific consideration of Dr. Y.'s November 2005 letter and theory of potential causation.  The examiner should also consider the Veteran's statements regarding his observations of symptoms while taking various brand names of the generic drug Haloperidol.  Notably, he has reported that he observed that he had more acid reflux when taking the orange-colored tablet manufactured by Mylan than when he took the green tablet made by Geneva.  

If the October 2010 VA examiner is no longer available or further examination is deemed necessary, the RO should arrange for the Veteran to undergo a VA examination to obtain the requested.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in denial of the claim for service connection for a gastrointestinal disorder.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining  further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropropriate action to obtain all outstanding, relevant, records, to include VA outpatient treatment records.  The claims file currently contains primary care VA outpatient treatment records dated up to October 2011.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  For the sake of efficiency, the RO's adjudication of the claim should include consideration of all evidence associated with the claims file since the RO's last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  Obtain all relevant, outstanding VA outpatient treatment records from Ann Arbor VA Medical Center (VAMC), dated since October 2011.  Follow the procedures of  38 C.F.R. § 3.159 (2013) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the October 2010 VA examiner for an addendum opinion.  If the October 2010 VA examiner is no longer available or further examination is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated physician, and the addendum opinion /or  examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current gastrointestinal disorder(s), to include Barrett's Esophagus.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (i.e., worsened beyond the natural progression of the disorder) by service- connected PTSD (to include medication taken therefor).

In rendering the requested opinion, the physician must  specifically consider and discuss all pertinent  medical evidence, to include in- and post-service treatment records, and the  November 2005 letter from Dr. Y. regarding the theory that psychiatric medications can worsen and/or enhance acid reflux by causing relaxation of the lower esophageal sphincter.  The examiner should also consider the Veteran's contentions as well as his observations that he experienced more acid reflux when he took the orange-colored Haloperidol manufactured by Mylan, than he did when he took the green tablet of Haloperidol, made by Geneva.  

The physician should  provide all examination findings (if any), along with complete rationale for the conclusions reached

.5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.

8.  If the  benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


